EXHIBIT 10.62(f) AGREEMENT AND PLAN OF MERGER BY AND AMONG REPUBLIC AIRWAYS HOLDINGS INC., RJET ACQUISITION, INC. AND MIDWEST AIR GROUP, INC. Dated as of June 23, 2009 Table of Contents Page ARTICLE 1 - THE MERGER 1.1 Merger 1.2 Closing 1.3 Effective Time 1.4 Effect of the Merger 1.5 Surviving Corporation’s Charter Documents 1.6 Surviving Corporation’s Directors and Officers 1.7 Conversion of Securities 1.8 Exchange Procedures 1.9 Adjustments for Dilution and Other Matters 1.10 Company Deliverables 1.11 Tax Treatment of Merger ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF THE COMPANY 2.1 Organization, Good Standing and Qualification 2.2 Capitalization 2.3 Subsidiaries 2.4 Authority; Approval 2.5 Third Party Consents; No Violations 2.6 Financial Statements 2.7 Absence of Certain Changes 2.8 Litigation 2.9 Employee Benefits 2.10 Compliance with Laws; Licenses 2.11 Material Contracts 2.12 Property 2.13 Environmental Matters 2.14 Taxes 2.15 Labor Matters 2.16 Intellectual Property 2.17 Aircraft 2.18 Slots 2.19 Gate Interests 2.20 U.S. Citizen; Air Carrier 2.21 Insurance 2.22 Brokers and Finders ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE MERGER SUB 3.1 Organization 3.2 Authority 3.3 Consents and Approvals 3.4 No Conflicts 3.5 Brokers and Finders ARTICLE 4 - COVENANTS 4.1 Conduct of the Business Pending Closing 4.2 Notice of Incidents; Accidents and Litigation 4.3 Information Rights and Access 4.4 Governmental Consents 4.5 Third Party Consents 4.6 Publicity ARTICLE 5 – ADDITIONAL AGREEMENTS. 5.1 No Control of Other Party’s Business 5.2 Transfer Taxes 5.3 Takeover Statute ARTICLE 6 - CONDITIONS OF MERGER 6.1 Conditions to Both the Parent’s and the Company’s Obligations 6.2 Additional Conditions Applicable to Parent and Merger Sub 6.3 Additional Conditions Applicable to Company ARTICLE 7 - TERMINATION 7.1 Termination 7.2 Notice of Termination; Effect of Termination ARTICLE 8 - GENERAL PROVISIONS 8.1 Non-Survival of Representations and Warranties 8.2 Notices 8.3 Amendments and Waivers 8.4 Interpretation 8.5 Fee and Expenses 8.6 Further Assurances 8.7 Entire Agreement 8.8 Severability 8.9 Assignment 8.10 Governing Law 8.11 Injunctive Relief 8.12 No Third Party Beneficiaries 8.13 Counterparts 8.14 Time is of the Essence. Exhibit A Glossary of Defined Terms Exhibit B Calculation of Per Shareholder Consideration AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is dated and effective as of June 23, 2009, by and among Republic Airways Holdings Inc., a Delaware corporation (the “Parent”), RJET Acquisition, Inc., a Delaware corporation and wholly owned subsidiary of the Parent (the “Merger Sub”), and Midwest Air Group, Inc. a Wisconsin corporation (the “Company”).A glossary of defined terms is attached to this Agreement as ExhibitA. RECITALS WHEREAS, the Merger Sub’s
